Citation Nr: 1129564	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  96-37 779	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for service-connected pigmented villonodular synovitis (PVS) of the left hip, status post partial resection, with left extensor hallucis longus weakness.

2.  Entitlement to a rating in excess of 60 percent for PVS of the left hip, from June 4, 2002.

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another person or housebound status.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to July 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from August 1995 and June 2002 rating decisions issued by the RO in Buffalo, New York.

In an August 1995 rating decision, the Buffalo RO, inter alia, denied SMC based on the need for regular A&A or housebound status.  In January 1996, the Veteran filed a notice of disagreement (NOD).  In June 1996, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record.  A statement of the case (SOC) was issued in March 1997, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 1997.

In November 1998, the Board, inter alia, remanded the claim for SMC to the RO for further action, to include the consideration of additional evidence.  After taking further action, the RO continued to deny the claim (as reflected in an April 1999 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In January 2000, the Board, inter alia, denied SMC based on the need for regular A&A or housebound status.  The Veteran appealed the January 2000 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2000, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

In February 2001, the Board remanded the claim for SMC to the RO for further action, to include additional development of the evidence.  In August 2003, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record.  After taking further action, and following the hearing, the RO continued to deny the claim (as reflected in a September 2003 SSOC) and returned the matter to the Board for further consideration.

In June 2002, while the claim for SMC was on remand, the Buffalo RO, inter alia, determined that rating decisions issued from June 1989 through June 1992, which continued and made permanent a 100 percent rating for the Veteran's service-connected PVS of the left hip status post partial resection with left extensor hallucis longus weakness, contained clear and unmistakable error (CUE), and assigned a 60 percent rating for the Veteran's left hip disability, effective June 4, 2002.  In August 2002, the Veteran filed a NOD.  During the August 2003 hearing before RO personnel (mentioned above), he offered testimony on the issue.  A SOC was issued in September 2003, and the Veteran filed a substantive appeal (via a VA Form 9) in November 2003.

In June 2004, the Board remanded the claim for SMC to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  The Board also remanded the Veteran's claim for restoration of the 100 percent rating for PVS of the left hip.

In the June 2004 remand, the Board noted that the Buffalo RO had characterized the restoration issue as evaluation of service-connected PVS, left hip, currently evaluated at 60 percent, to include whether the rating decision dated in June 2002 was clearly and unmistakably erroneous in reducing the evaluation of the left hip disability from 100 percent to 60 percent.  The Board clarified that the Veteran was appealing whether the reduction of the 100 percent disability rating to 60 percent was proper and that, because the Veteran perfected an appeal of the June 2002 rating decision, that decision has not yet become final, and therefore the Veteran could not also raise a claim of CUE in that rating decision.

Because the Veteran had moved to North Carolina, the appeal was transferred to the jurisdiction of the RO in Winston-Salem.  After taking further action, the RO continued to deny the claims (as reflected in a July 2007 SSOC) and returned these matters to the Board for further consideration.

In this case, the change in rating (from 100 to 60 percent) was accomplished by operation of law.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5012, contain a temporal element for continuance of a 100 percent rating for malignant new growths of bones for 1 year following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, at which point, if there has been no local recurrence or metastases, the rating will be made on residuals.  Therefore, the RO's action was not a "rating reduction" as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable diagnostic code involved contained a temporal element for that 100 percent rating).  Hence, the Board re-characterized the claim as entitlement to restoration of a 100 percent rating for service-connected PVS of the left hip, status post partial resection, with left extensor hallucis longus weakness, to include whether the assignment of a 60 percent rating was proper.

In January 2008, the Board denied the matters on appeal.  The Veteran appealed the January 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 memorandum decision, the Court vacated the Board's decision and remanded the claims to the Board for further proceedings consistent with the Court's decision.

During the pendency of the appeal to the Court, jurisdiction of the Veteran's claims file was transferred to the RO in Pittsburgh, Pennsylvania, as noted above, on the title page.

The Board notes that, the Veteran previously was represented by private attorney Mark A. Venuti.  In September 2000, the Veteran granted a power-of-attorney in favor of another private attorney, Daniel G. Krasnegor, with regard to, inter alia, the claim for SMC.  Further, in March 2011, the Veteran also granted power of attorney to Mr. Krasnegor with regard to the PVS claim.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

In May 2011, the Veteran's attorney submitted a waiver of initial RO consideration of evidence received since the time of the January 2008 Board decision.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

The matter of the Veteran's entitlement to restoration of a 100 percent rating for service-connected PVS is not inextricably intertwined with the matter of his entitlement to a rating in excess of 60 percent for PVS of the left hip, from June 4, 2002.  Accordingly, and because the restoration claim, in contrast to the rating issue, requires no further development, the Board has re-characterized the appeal as now encompassing the three matters set forth on the title page.

The Board's decision addressing the claim for restoration of a 100 percent rating for service-connected PVS is set forth below.  The claim for a rating in excess of 60 percent for PVS of the left hip, from June 4, 2002, and the claim for SMC, are addressed in the remand following the order; those matters are being remanded to the RO.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In a January 1989 rating decision, the Buffalo RO, inter alia, granted service connection for PVS of the left hip, status post partial resection, and assigned a 100 percent pre-stabilization rating therefor, effective July 6, 1988, under 38 C.F.R. § 4.71a, Diagnostic Code 5020.

3.  In a June 1989 rating decision, the Buffalo RO, inter alia, granted a 100 percent rating for PVS of the left hip, status post partial resection, and left extensor hallucis longus weakness, under 38 C.F.R. § 4.71a, Diagnostic Code 5012 (for bones, new growths of, malignant), effective July 6, 1988; no explanation was provided for the RO's decision to rate the Veteran's disability under that particular code.

4.  In an August 1990 rating decision, the Buffalo RO continued the prior 100 percent rating for PVS of the left hip, status post partial resection, and left extensor hallucis longus weakness.

5.  In a June 1992 rating decision, the Buffalo RO again confirmed the prior 100 percent evaluation for PVS of the left hip, status post partial resection, and left extensor hallucis longus weakness; the RO further found that the 100 percent evaluation was permanent.

6.  In a June 2002 rating decision, the Buffalo RO, inter alia, determined that the rating decisions issued from June 1989 through June 1992, which continued and made permanent a 100 percent rating for the Veteran's service-connected PVS of the left hip, status post partial resection, with left extensor hallucis longus weakness, contained CUE; the RO noted that the Veteran did not have a malignancy and that Diagnostic Code 5012 provided for a rating based on residuals following treatment with no recurrence or metastases.  The RO simultaneously granted a 60 percent rating for the Veteran's left hip disability, under Diagnostic Code 5255, and a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective from June 4, 2002, the date of the discontinuation of the prior 100 percent schedular rating.

7.  The Veteran underwent biopsy and excision of a benign left hip lesion during service in October 1987, and was diagnosed with PVS; thereafter, through at least 1992, he is not shown to have received surgical intervention, chemotherapy, or other therapeutic procedure for treatment of the underlying disease process.

8.  There was no evidence of record at the time of the RO's decisions from June 1989 to June 1992 that the Veteran's PVS was manifested by any kind of process that could reasonably be considered functionally or anatomically analogous to "local recurrence or metastases" of a malignant tumor; VA examination reports dated from September 1988 to March 1992 identified the residuals of surgery to be degenerative joint disease, requiring the use of Canadian crutches for ambulation, a scar on the lateral aspect of the left hip, and a lack of internal rotation due to marked pain.


CONCLUSION OF LAW

The June 2002 rating decision discontinuing the 100 percent rating for PVS of the left hip status, post partial resection, with left extensor hallucis longus weakness was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.159, 3.343(a), 4.1, 4.3, 4.7, 4.20, 4.28, 4.71a, Diagnostic Codes 5012 to 5024) (1988-2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, after the discontinuance of the Veteran's 100 percent rating for PVS of the left hip, and his disagreement with that decision, a September 2003 SOC set forth the applicable schedular criteria pertaining to the left hip disability and prestabilization benefits under 38 C.F.R. § 4.28.  A March 2006 post-rating letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.
 
After issuance of notice, and opportunity for the Veteran to respond, a June 2007 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service private and VA treatment records, and reports of VA examination and private evaluations.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's RO hearings and various written statements provided by the Veteran, and by his family members and others, on his behalf.  The Board also finds that no additional RO action to further develop the record on the matter of the Veteran's entitlement to restoration of a 100 percent rating for PVS of the left hip is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the AOJ, the claimant has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background 

Service treatment records from August and September 1987 show that the Veteran began to have discomfort in his left hip two to three months earlier.  He had noticed some minor discomfort in his left hip during a mobility exercise, while unloading several bags from a truck.  After unloading the bags, he jumped from the truck, at which time the pain in his left hip became more severe.  Radiographs demonstrated a lytic lesion, left femoral head, near fovea and inferior one-third of the acetabulum with a mottled appearance and symmetric joint space loss.  Computed tomography (CT) scan of the pelvis showed well-defined bony lesions on both sides of the joint suggesting a synovial process such as PVS; however, no associated soft tissue mass or abnormality was identified.
 
In October 1987, the Veteran underwent biopsy and excision of the left hip lesion at Walter Reed Army Medical Center.  Magnetic resonance imaging (MRI) approximately two weeks later revealed evidence of an abnormal signal intensity in the intra-articular space inferior and medial to the left hip.  There was interosseous involvement of both the acetabulum and the femoral head; most marked in the acetabulum.  The impression was "[c]hanges compatible with [the] clinical diagnosis of [PVS]" and "status post excision of [PVS] of the left hip with evidence of residual abnormal tissue."  A bone scan two days after the MRI revealed abnormal increased activity in the left hip consistent with post-surgical changes and/or residual tumor.  It was noted that follow up studies after resolution of post-operative changes might help to delineate the possible extent of the tumor.  The Veteran was determined to have left extensor hallucis longus weakness, which was felt to be mild to moderate (4/5), but no neurological explanation could be found for it.

A January 1988 Medical Board examination revealed that the Veteran complained of left hip pain with sitting and driving a car, and that he was unable to walk without crutches due to subjective feelings of instability.  At that time, he was unable to bend at the waist more than 90 degrees, or push, pull, or lift more than about 20 pounds.  He was unable to stand more than about 15 minutes without experiencing hip pain.

In a May 1988 report, a Walter Reed physician indicated that the Veteran was status post partial synovectomy of the left hip for PVS.  It was noted that PVS was a benign but aggressive synovial disorder of the joint that could result in destruction of the hip joint and bony invasion, and that it was prone to recurrence.  It was also noted that the Veteran was still ambulating on crutches.  The Veteran reported that the left hip and leg gave way due to feelings of weakness and severe pain.  The Veteran also complained of a feeling of paralysis when getting out of bed in the mornings.  The physician noted that recent repeat MRI studies suggested continued PVS in the joint with bone involvement.

Following May 1988 Medical Board Proceedings, the Veteran was discharged from service and placed on a temporary disability retirement list (TDRL).  The Medical Board found the Veteran's PVS 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5255 (for impairment of the femur, by analogy).  While the Medical Board Proceedings concluded that the Veteran's physical impairment prevented him from carrying out his military duties, it did not intimate that the Veteran's PVS had caused a material impairment in his employability.

The evidence shows that the Veteran received no surgery, chemotherapy, or other therapeutic procedure for his left hip disability after February 1988, following the October 1987 biopsy and resection and that he had been on convalescence leave since then.  Hence, the RO appropriately scheduled the Veteran for VA examination in September 1988, approximately six months after the end of his convalescence leave.

On September 1988 VA examination, the Veteran complained of severe pain in both of his hips and weakness of his left leg.  On examination, motor strength in his left extensor hallucis longus was 4/5, with a grossly normal neurological examination.  The examiner noted that the Veteran had been using crutches since August 1987 and that he had a 23-centimeter scar of the lateral left hip.  Forward flexion of the left hip was to 120 degrees, extension and internal rotation were to 0 degrees, and external rotation was to 30 degrees.

In a January 1989 rating decision, the Buffalo RO, inter alia, granted service connection for PVS of the left hip, status post partial resection, and left extensor hallucis longus weakness, and assigned a 100 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5020 (for synovitis), effective July 6, 1988.  A notation below the rating read, "Prestabilization rating from July 6, 1988."

On VA examination in April 1989, the Veteran complained of constant left hip pain, worse with movement, and a kind of "paralysis" in his left hip that lasted until noon each day.  The examiner noted that the Veteran required Canadian crutches for ambulation.  There was a 27-centimeter scar on the lateral aspect of the left hip.  The Veteran lacked internal rotation and there was marked pain on attempted internal rotation.

In a June 1989 rating decision, the Buffalo RO, inter alia, granted a 100 percent rating for PVS of the left hip, status post partial resection, and left extensor hallucis longus weakness, under 38 C.F.R. § 4.71a, Diagnostic Code 5012 (for bones, new growths of, malignant), effective July 6, 1988.  No explanation was provided for the RO's decision to rate the Veteran's disability under that particular code.

In March 1990, the Veteran was seen in the emergency room at Brooks Hospital.  He complained of severe pain in his left hip.  It was noted that he used Canadian crutches to walk.

The RO requested a VA compensation and pension examination in May 1990, for purposes of evaluating the PVS of the Veteran's left hip.  Diagnostic Code 5012 was listed in the request as the applicable diagnostic code.

On VA examination in May 1990, the Veteran reported that he was attending community college, and not working.  He complained of constant pain, with hip "paralysis" in the morning.  He indicated that he could not sit more than 25 minutes and that he had extreme difficulty driving his car.  The examiner noted that the Veteran required Canadian crutches for ambulation.  There was a 25-centimeter scar on the lateral aspect of the Veteran's left hip, and he lacked internal rotation.  No neurological deficit was found.  The diagnostic assessment was "[status post] arthrotomy [left] hip for [PVS]."

An August 1990 VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action) shows that the Veteran was in receipt of a 100 percent rating for PVS of the left hip under Diagnostic Code 5012.  Later that month, the Buffalo RO continued the 100 percent rating.

Social Security Administration records show that the Veteran was awarded disability benefits effective July 1, 1990, due to his left hip disability.

An April 1991 statement from a VA osteopath showed that the Veteran was under the osteopath's care with a diagnosis of PVS.  It was noted that the Veteran was restricted due his inability to sit or stand for long periods; his marked difficulty with driving; and his need to use Canadian crutches for ambulation; and because the severity of his pain interfered with concentration.

A June 1991 radiology report shows that x-rays at that time were interpreted to reveal "[m]oderately advanced arthritic change left hip with significant progression of disease compared to 1988."

In March 1992, the RO requested a VA compensation and pension examination for purposes of evaluating the PVS of the Veteran's left hip.  In so doing, the RO erroneously noted that the Veteran was in receipt of a 100 percent rating for synovitis under Diagnostic Code 5020.

On VA examination in March 1992, the examiner indicated that the Veteran's left hip condition was unchanged since the last visit, although he did claim a gradual deterioration.  The Veteran was taking Valium and codeine for sleep.  The examiner noted that the Veteran required Canadian crutches for ambulation and that he had reported giving up driving due to pain and lack of concentration.  On examination, there was a 25-centimeter scar on the lateral aspect of the left hip.  The Veteran was noted to have a marked left-sided limp.  Forward flexion of the left hip was to 120 degrees, extension and internal rotation were to 0 degrees, and external rotation was to 30 degrees on the left.  The neurovascular system was intact.

In a June 1992 rating decision, the Buffalo RO confirmed the 100 percent evaluation for the Veteran's PVS of the left hip.  The RO further found that the evaluation was permanent.  The RO did not cite the diagnostic code used to evaluate the Veteran's disability.

In a June 2002 rating decision, the Buffalo RO, inter alia, determined that the rating decisions issued from [June] 1989 through June 1992, which continued and made permanent a 100 percent rating for the Veteran's service-connected PVS of the left hip, status post partial resection, with left extensor hallucis longus weakness, contained CUE.  The RO noted that the Veteran did not have a malignancy and that Diagnostic Code 5012 provided for a rating based on residuals following treatment with no recurrence or metastases.  The RO discontinued the 100 percent schedular rating assigned for the Veteran's left hip disability, effective June 4, 2002, and simultaneously granted a 60 percent rating for the Veteran's left hip disability, under Diagnostic Code 5255, and a TDIU, effective from June 4, 2002; the date of the discontinuation of the 100 percent schedular rating.  The RO's decision resulted in no change in the compensation payments being made to the Veteran.

III.  Analysis

A rating decision becomes final if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2010) (formerly 38 C.F.R. §§ 19.117, 19.129 (1988-1990)).  Previous determinations that are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (1988-2010).  If CUE is established, the prior decision(s) will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision(s) had been made on the date of the reversed decision.  Id.  Where the evidence establishes such error, the prior decision(s) will be reversed or amended.

VA regulations provide for prestabilization benefits under 38 C.F.R. § 4.28.   Effective July 23, 1970 (and at all times since), 38 C.F.R. § 4.28 provides:

The following ratings may be assigned, in lieu of ratings prescribed elsewhere, under the conditions stated for disability from any disease or injury.  The prestabilization rating is not to be assigned in any case in which a total rating is immediately assignable under the regular provisions of the schedule or on the basis of individual unemployability.  The prestabilization 50-percent rating is not to be used in any case in which a rating of 50 percent or more is immediately assignable under the regular provisions.

Unstabilized condition with severe disability -- Substantially gainful employment is not feasible or advisable				100 percent

Unhealed or incompletely healed wounds or injuries -- Material impairment of employability likely		 			50 percent

Note (1): [VA] examination is not required prior to assignment of prestabilization ratings; however, the fact that examination was accomplished will not preclude assignment of these benefits.  Prestabilization ratings are for assignment in the immediate postdischarge period.  They will continue for a 12-month period following discharge from service.  However, prestabilization ratings may be changed to a regular schedular total rating or one authorizing a greater benefit at any time.  In each prestabilization rating an examination will be requested to be accomplished not earlier than 6 months nor more than 12 months following discharge.  In those prestabilization ratings in which following examination reduction in evaluation is found to be warranted, the higher evaluation will be continued to the end of the 12th month following discharge or to the end of the period provided under §3.105(e) of this chapter, whichever is later.  Special monthly compensation should be assigned concurrently in these cases whenever records are adequate to establish entitlement.

38 C.F.R. § 4.28 (1971-2010).

Schedular disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2010).

Diseases under Diagnostic Codes 5013 through 5024, except gout, and including benign new growths of bone and synovitis, are rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a (2010).

Malignant new growths of bone are evaluated under Diagnostic Code 5012.  A 100 percent rating is provided for 1 year following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, at which point, if there has been no local recurrence or metastases, the rating will be made on residuals under the provisions of 38 C.F.R. § 4.71a.
 
Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  38 C.F.R. § 3.343(a) (2010).

In this case, as noted previously, the RO in June 2002 determined that the rating decisions issued from June 1989 through June 1992, which continued and made permanent a 100 percent rating for the Veteran's service-connected PVS of the left hip, status post partial resection, with left extensor hallucis longus weakness, contained CUE.  In its January 2008 decision, the Board agreed.

In its April 2010 memorandum decision, the Court found that the Board's January 2008 decision did not contain sufficient reasons or bases for its conclusion that the prior RO decisions were the product of "clear error."  The Court noted, in part, that in analyzing the case, the Board "wholly ignored its own finding that the condition was rated as analogous to DC 5012."  The Court found that the Board had not analyzed evidence reflecting the state of the Veteran's physical condition at the time of the previous RO decision-for instance, whether the Veteran's condition had improved to the degree that he had "no local recurrence or metastases" so that his disability was to be rated on residuals-and that the Board's conclusion that the Veteran did not have a malignant condition was insufficient to support its finding of clear error in light of the fact that Diagnostic Code 5012 was applied by analogy.

The Board has again considered the evidence, together with the applicable law, the decision from the Court, and presentation(s) submitted by the Veteran's attorney.  Considering the pertinent evidence in light of the relevant law, the Board remains of the opinion that the RO's decision to discontinue the Veteran's 100 percent schedular rating, on the basis of CUE, was proper.

As noted previously, the RO in June 1989 continued the 100 percent (prestabilization) rating previously granted for PVS of the left hip, status post partial resection with left extensor hallucis longus weakness, under Diagnostic Code 5012.  That decision was made in error.  Although 38 C.F.R. § 4.20 permits the evaluation of an unlisted condition under the diagnostic code for a closely related disease or injury, synovitis is a listed condition.  See Diagnostic Code 5020.  Moreover, even if one could have reasonably concluded at the time of the RO's decisions from June 1989 to June 1992 that the Diagnostic Code for synovitis was somehow inapplicable, and that rating by analogy was appropriate, it is not disputed-despite descriptions to the effect that PVS is subject to recurrence and can have "malignant symptoms"-that PVS is medically categorized as a benign disorder.  As such, even assuming that a rating by analogy was permissible, the evaluation of the Veteran's disability under Diagnostic Code 5012, which specifically refers to a malignant process, was clearly erroneous.  The Veteran should have been rated based on his degenerative joint disease and attendant pain, weakness and decrease in range of motion associated with his service-connected PVS of the left hip, on not on the basis of a based on a malignant process.  To the extent that the Board did not clearly articulate that conclusion in its prior decision in January 2008, it is set forth here.

Even assuming, for purposes of argument, that it was not CUE to rate the Veteran's disability under Diagnostic Code 5012, the Board still finds that the RO committed CUE when it continued and made permanent the 100 percent rating for the Veteran's service-connected PVS under that diagnostic code.

As noted above, Diagnostic Code 5012 allows for assignment of a 100 percent rating for only 1 year following surgical intervention, chemotherapy, or other therapeutic procedure, at which point, if there has been no local recurrence or metastases, the rating will be made on residuals under the provisions of 38 C.F.R. § 4.71a.

In Rossiello, supra, the Court considered the application of a functionally identical diagnostic code (former Diagnostic Code 6819, for malignant new growths of the respiratory system exclusive of skin growths) which allowed for assignment of a 100 percent rating for only 1 year following surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, at which point, if there has been no local recurrence or metastases, the rating was made on residuals.  See 38 C.F.R. § 4.97, Diagnostic Code 6819 (1991) (since revised).  There, the Court held that the initial 100 percent rating ceased to exist by operation of the diagnostic code's temporal requirement.  The Court stated, "Diagnostic Code 6819 contemplates the award of 100 percent for two years for the malignancy and a subsequent rating for any residuals."  3 Vet. App. at 432-33.

Here, the 100 percent rating under Diagnostic Code 5012 was assigned for longer than 12 months after the Veteran's October 1987 surgery even though there was no evidence that he had undergone any additional surgical intervention, chemotherapy, or other therapeutic procedure.  Further, although there was evidence in the record from October 1987 that less than all of his left hip lesion was surgically removed, evidence from May 1988 that reconfirmed the presence of bone involvement (something that had been shown from the outset in 1987), and evidence from June 1991 that there had been a significant progression of arthritic disease in the left hip, there was absolutely no evidence of record at the time of the RO's decisions from June 1989 to June 1992 that the Veteran's PVS was manifested by any kind of process that could reasonably be considered functionally or anatomically analogous to "local recurrence or metastases" of a malignant tumor (for example, a new, post-surgical proliferation of cells or nodular masses associated with PVS).  To the contrary, VA examination reports dated from September 1988 to March 1992 identified the residuals of surgery to be degenerative joint disease, requiring the use of Canadian crutches for ambulation, a scar on the lateral aspect of the left hip, and a lack of internal rotation due to marked pain.  In the absence of any evidence of "local recurrence or metastases," or a functional or anatomic analog, it was CUE for the RO to continue and make permanent the 100 percent schedular rating under Diagnostic Code 5012.  Further, in light of the temporal requirement in Diagnostic Code 5012, and because there was CUE, the provisions of 38 C.F.R. § 3.343(a) (1988-1992) (which would otherwise require evidence of material improvement on examination as a prerequisite to reduction) and 3.344 (pertaining to stability of ratings) are inapplicable.

In sum, the RO's decision to discontinue that the 100 percent rating continued and made permanent in rating decisions issued between June 1989 and June 1992 was proper.  The Veteran was not entitled to a 100 percent schedular rating after the initial 12-month period applying either Diagnostic Code 5012 or the prestabilization provisions of 38 C.F.R. § 4.28.  Rather, his condition should have been rated on residuals.  Where evidence establishes CUE, the prior decision(s) will be reversed or amended.  38 C.F.R. § 3.105(a).  In this case, the RO properly established the effective date of these changes according to the provisions of 38 C.F.R. § 3.500(b), governing administrative error.

As a final matter, the Board finds that the notice provisions pertaining to reductions at 38 C.F.R. § 3.105(e) do not apply here, inasmuch the RO in June 2002 granted a TDIU effective the same date as the discontinuation of the 100 schedular rating under Diagnostic Code 5012.  Simply put, the RO's action did not result in a "reduction or discontinuance of compensation payments currently being made," as contemplated by 38 C.F.R. § 3.105(e).


ORDER

Restoration of a 100 percent rating for service-connected PVS of the left hip, status post partial resection, with left extensor hallucis longus weakness, is denied.


REMAND

Unfortunately, the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Although the Veteran has been examined by VA in connection with the evaluation of his service-connected PVS of the left hip, status post partial resection, with left extensor hallucis longus weakness-most recently, in January 2006 and April 2007-he has since submitted evidence which suggests that his disability may have gotten worse, including an August 2010 report from Randall L. Swanson, M.D., October 2010 and December 2010 reports from Olean General Hospital, and affidavits from persons who have recently assisted him.

In view of the suggestion of worsening since the last VA examinations in January 2006 and April 2007, and the fact that the report from Dr. Swanson was generated approximately one year ago, more contemporaneous medical findings are needed to evaluate the Veteran's service-connected left hip disability.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic and A&A/housebound examinations, by (an) appropriate physician(s), at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in denial of his claims for increased compensation, to include his claim for SMC.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner(s) is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

The claims file includes a June 2010 statement from a neighbor indicating that the Veteran was seen for his service-connected left hip disability at the VA Outpatient Clinic (OPC) in Dunkirk, New York on June 2, 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Dunkirk VA OPC all outstanding records of VA evaluation and/or treatment of the Veteran's left hip, to include any records of his reported visit on June 2, 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including a complete copy of all clinical and other relevant records in the possession of the physician he saw in Virginia who recommended hip resurfacing, as reflected in the August 2010 report from Dr. Swanson.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the Dunkirk VA OPC all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected left hip disability; in particular, any relevant records of his reported visit on June 2, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including a complete copy of all clinical and other relevant records in the possession of the physician he saw in Virginia who recommended hip resurfacing, as reflected in the August 2010 report from Dr. Swanson.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to include a complete copy of all clinical and other relevant records in the possession of the physician he saw in Virginia who recommended hip resurfacing, as reflected in the August 2010 report from Dr. Swanson-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and A&A/housebound examinations, by (an) appropriate physician(s), at a VA medical facility.  

The entire claims file must be made available to the physician(s) designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  The examiner(s) should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

Orthopedic examination:  The examiner should conduct range of motion testing of the left hip (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left hip due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If the left hip is ankylosed, the examiner should indicate whether it is ankylosed in a favorable position, in flexion at an angle between 20 and 40 degrees, with slight adduction or abduction; whether it is ankylosed in an unfavorable position, with the foot not reaching the ground, crutches necessitated; or whether it is ankylosed in an intermediate position.

The examiner should also indicate whether the Veteran has flail joint, and whether there is loose motion of the femur (as from a nonunited fracture of the shaft or anatomical neck of the femur).

A&A/Housebound examination:  The examiner should render specific findings as to whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to attend to the wants of nature; whether he suffers from incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; and whether he is bedridden, i.e., whether his service-connected disabilities, through their inherent character, actually require that he remain in bed.

The examiner should also indicate whether any disability/ies for which service connection has been granted-either individually or in concert with other service-connected disability/ies-permanently confine(s) the Veteran to his place of residence and immediate premises.

In rendering the above-requested opinion, the physician should indicate whether it is possible to distinguish the effects of any nonservice-connected disabilities.  

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters remaining on appeal.  If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating each claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority (to include consideration of whether "staged" rating of the Veteran's service-connected left hip disability, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate).

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


